Citation Nr: 0510968	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03 33-216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).

2.  Entitlement to service connection for an eye condition 
secondary to DM.

3.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963 and from January 1964 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from December 2002 and March 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In December 2002, the RO denied the veteran's claim 
for service connection for DM.  In March 2003 the RO also 
denied his claims for service connection for an eye condition 
secondary to DM, and for bilateral hearing loss and tinnitus.  
He filed timely appeals of both decisions.

The Board also notes, in April 2002, the veteran filed a 
claim for a cardiac condition secondary to DM.  This claim, 
however, has not been adjudicated by the RO, much less denied 
and timely appealed to the Board.  So it is referred to the 
RO for appropriate development and consideration.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran claims his adult-onset DM is due to herbicide 
exposure in service.  He also claims he has an eye condition 
(diabetic retinopathy) secondary to the DM.  The record 
indicates a history of DM dating back to 1992, so starting 
approximately 25 years after his separation from military 
service.  



In certain circumstances, however, a disease associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309 (e) (2004).  DM is one of these diseases.  38 C.F.R. 
3.309(e) (2004).

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), 
exposure to Agent Orange in service was presumed only in 
cases where a veteran had a disease that was 
presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then herbicidal exposure in 
service was not presumed.  See Chase v. West, 13 Vet. 
App. 413, 415 (2000) (citing McCartt v. West, 12 Vet. 
App. 164, 168 (1999)).  But this was changed by Section 
201(c) of the Veterans Education and Benefits Expansion 
Act of 2001, which effectively reversed the decision in 
McCartt and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during 
the Vietnam Era.

38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. §§ 501(a) and 
1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an 
herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not 
exposed to any such agent during that service.  
The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she 
served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending 
on May 7, 1975.  "Service in the Republic of 
Vietnam"' includes service in the waters 
offshore and service in other locations if the 
conditions of service involved duty or visitation 
in the Republic of Vietnam.  

The RO denied the veteran's claim for service connection for 
DM due to herbicide exposure because there was no evidence 
that his service involved duty or visitation in the Republic 
of Vietnam.  He argues and the Board notes that the record 
clearly establishes that he served in the waters offshore of 
Vietnam.  But, in order to presume exposure, the record must 
contain evidence that his service involved actual duty or 
visitation to the Republic of Vietnam, itself.

In July 2002, the RO sent the veteran a letter requesting 
that he provide the dates and ports that he visited while he 
was in Vietnam.  In August 2002, he responded, stating that 
he could not give any specific dates.  He said that his ship 
did not hit any ports of call, but did pull into Da Nang 
harbor in July 1966 for a short period of time.  He said a 
landing party went ashore for instructions, but he did not 
state whether he was a part of that landing party.  He said 
that the ship fired into the mountains surrounding Da Nang, 
and that they were very close to Vietnam soil on several 
occasions.

During the relevant time period in question, the veteran was 
stationed aboard the U.S.S. Vogelgesang.  Ship logs from July 
and August 1966 confirm that the ship was anchored in Da Nang 
harbor for a short period of time in August 1966, and 
provided gun support.  There are no indications in the deck 
logs, however, that the veteran went ashore.  

In December 2003, the veteran submitted additional evidence, 
including copies of emails between his former Executive 
Officer (R.T.D), and his Commanding Officer (R.L.L.).  These 
emails indicate the veteran went ashore in Da Nang Harbor in 
August 1966.  This evidence, however, was not on file and was 
not considered by the RO prior to issuing the most recent 
supplemental statement of the case (SSOC) in September 2003.



In May 2003, the United States Court of Appeals for the 
Federal Circuit found 38 C.F.R. § 19(a)(2) in conjunction 
with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ or RO) for 
initial consideration.  Disabled American Veterans (DAV) v. 
Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  According to the Federal Circuit Court's 
interpretation of 38 U.S.C.A. § 7104, generally the Board 
cannot consider additional evidence, which has not been 
initially considered by the AOJ, unless it obtains a waiver 
from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).  In this case, the 
veteran has not indicated he is waiving initial consideration 
of the additional evidence in question by the AOJ (i.e., RO).  
So a remand is required so the RO can initially consider this 
additional evidence.

In addition, the veteran has filed claims for service 
connection for bilateral hearing loss and tinnitus.  A July 
2002 report of an audiological examination reveals bilateral 
hearing loss.  It has been established that the U.S.S. 
Vogelgesang provided gun support, and presumably he would 
have been exposed to some gunfire in that capacity.  The 
question remains, however, whether his current hearing loss 
and tinnitus is related to his military service - especially 
in light of the fact that the report of his separation 
examination, in November 1967, indicates his hearing was 
normal (scoring a 15/15 on a whispered voice test).  
Nonetheless, since the Board is not qualified to make this 
medical determination, a remand is required to obtain a VA 
audiological examination and medical opinion regarding 
whether a nexus indeed exists.  See 38 C.F.R. § 3.159(c)(4) 
(2004) (The Veterans Claims Assistance Act (VCAA) requires VA 
to provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for a VA 
examination, including audiometric 
testing, to determine whether he has 
tinnitus and a bilateral hearing loss 
(according to the threshold requirements 
of 38 C.F.R. § 3.385).  If he has either 
condition, the examiner is asked to 
express an opinion on whether the hearing 
loss and/or tinnitus is at least as 
likely as not (50 percent probability or 
greater) related to his military service 
- and, in particular, to acoustic trauma 
while aboard the U.S.S. Vogelgesang.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note that he 
or she has reviewed the claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).



3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  This includes the 
results of the VA examination as well as 
the additional evidence submitted by the 
veteran in December 2003, without a 
waiver, consisting of copies of emails 
between his former Executive Officer 
(R.T.D) and his Commanding Officer 
(R.L.L.).  If the claims remain denied, 
prepare an SSOC and send it to the 
veteran and his representative discussing 
this additional evidence.  Give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




